DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/20/2022 and 09/02/2022 have been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 09/02/2022.
Claims are 4, 7, 8, 10 and 11 pending.
Claims 1-3, 5, 6 and 9 are cancelled.

Response to Arguments
Applicant’s arguments filed on 09/02/2022 with respect to claims 4, 7, 8, 10 and 11 have been considered but they are moot as they are not applicable to the references used in this office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic (R1-1806154 Remaining issues on PT-RS, of IDS, hereinafter ‘PANASONIC’) in view of 3GPP  (3GPP TS 38.214 V15.1.0, of IDS, hereinafter ‘TS38214’).
Regarding claim 4, PANASONIC teaches a terminal (Page 1 Section 1: UE) comprising:
a receiver that receives downlink control information including at least a UL-SCH indicator field (Page 1, Agreements: [RAN1#92]
For UCI-only multiplexed on PUSCH without UL-SCH
Modulation order and code rate are signalled in DCI.
Resource determination following the same principle as UCI multiplexing on PUSCH with UL-SCH.  
FFS: A-CSI only without UL-SCH on PUSCH is triggered explicitly based on adding one bit in DCI
Page 3: In UL control session, how to trigger UCI on PUSCH without UL-SCH is not concluded yet.

In our companion contribution on UCI multiplexing [5], we propose that it should be triggered by the additional one bit in DCI (without the reserved IMCS) and the non-reserved IMCS should be indicated.
Page 4: However, if it is triggered by the reserved IMCS only without the non-reserved IMCS   (indicating a 1-bit indicator in DCI with reserved IMCS as obvious)) 
a processor (Page 1 Section 1: UE) that, if retransmission of an uplink shared channel is performed, determines a time density of a phase tracking reference signal (PTRS) based on whether a modulation and coding scheme (MCS) index is larger than a certain value (Page 3: In the previous meetings, how to determine PT-RS time density, LPT-RS (time density of PTRS), for UCI on PUSCH without UL-SCH was discussed.
In our companion contribution on UCI multiplexing [5], we propose that it should be triggered by the additional one bit in DCI (without the reserved IMCS) and the non-reserved IMCS (construed as, if MCS Index is not a reserved value) should be indicated in order to determine the modulation order and code rate for UCI transmission. If this is supported, LPT-RS can be determined using this non-reserved IMCS.
Page 4: However, if it is triggered by the reserved IMCS only (indicating if only  retransmission is indicated by a reserved value for MCS Index) without the non-reserved IMCS, this reserved one cannot be directly used in the table of LPT-RS. It should be translated into the highest indexed non-reserved IMCS with the same modulation order as the indicated IMCS. And then, the translated IMCS can be used for the LPT-RS decision. (From the above it can be construed that the time density of PTRS is determined based on whether IMCS is a reserved value or not, that is IMCS value is larger than a certain value (e.g. IMCS > 27, which is common knowledge from 3GPP TS 38.214v15.1.0 Section 6.2.3.1 referring Table 5.1.3.1-2 showing  IMCS > 27 are reserved values) or not); and
a transmitter (Page 1 Section 1: UE) that transmits the PTRS, wherein the time density of the PTRS is determined according to an MCS (Page 3 Section 2.4 PT-RS time density for UCI on PUSCH without UL-SCH
Table 6.2.3.1-1: Time density of PT-RS as a function of scheduled MCS [2]
Scheduled MCS
Time density (
    PNG
    media_image1.png
    25
    43
    media_image1.png
    Greyscale
)
IMCS < ptrs-MCS1 
PT-RS is not present
ptrs-MCS1 
    PNG
    media_image2.png
    15
    12
    media_image2.png
    Greyscale
 IMCS < ptrs-MCS2
4
ptrs-MCS2 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS3
2
ptrs-MCS3 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS4
1


 
Page 4, Section 2.5 TP on 38.214 for UL PTRS power boosting), and
wherein, when a value of the UL-SCH indicator field indicates an uplink shared channel without an uplink data, if the MCS index is larger than the certain value, the time density of the PTRS is determined based on an MCS index notified in an initial transmission which is smaller than or equal to the certain value, and if the MCS index is smaller than or equal to the certain value, the time density of the PTRS is determined based on the MCS index and a correspondence between MCS indices and PTRS time densities (Page 1, Agreements: [RAN1#92]
For UCI-only multiplexed on PUSCH without UL-SCH
Modulation order and code rate are signalled in DCI.
Resource determination following the same principle as UCI multiplexing on PUSCH with UL-SCH.  
FFS: A-CSI only without UL-SCH on PUSCH is triggered explicitly based on adding one bit in DCI

Page 3: In our companion contribution on UCI multiplexing [5], we propose that it should be triggered by the additional one bit in DCI (without the reserved IMCS) and the non-reserved IMCS (construed as, if MCS Index IMCS =< 27, the certain value, which is common knowledge from 3GPP TS 38.214v15.1.0 Section 6.2.3.1 referring Table 5.1.3.1-2) should be indicated in order to determine the modulation order and code rate for UCI transmission. If this is supported, LPT-RS can be determined using this non-reserved IMCS. (construed as teaching if the MCS index is smaller than or equal to the certain value, the time density of the PTRS is determined based on the MCS index and a correspondence between MCS indices and PTRS time densities).
Page 4: However, if it is triggered by the reserved IMCS only (indicating if only  retransmission is indicated by a reserved MCS Index, e.g. IMCS > 27, which is common knowledge from 3GPP TS 38.214v15.1.0 Section 6.2.3.1 referring Table 5.1.3.1-2) without the non-reserved IMCS, this reserved one cannot be directly used in the table of LPT-RS. It should be translated into the highest indexed non-reserved IMCS with the same modulation order as the indicated IMCS. And then, the translated IMCS can be used for the LPT-RS decision. (construed as teaching the time density of the PTRS is determined based on an MCS index notified in an initial transmission which is smaller than or equal to the certain value, based on PANASONIC Page 1 disclosing
Agreements: [RAN1#92] For UCI-only multiplexed on PUSCH without UL-SCH
Modulation order and code rate are signalled in DCI.
Resource determination following the same principle as UCI multiplexing on PUSCH with UL-SCH;
and 3GPP TS 38.214v15.1.0 Page 74 disclosing When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > V, where V = 28 for MCS table 1 and V = 27 for MCS table 2, respectively, the MCS for PT-RS time-density determination is obtained from the DCI for the same transport block in the initial transmission, which is smaller than or equal to V).
PANASONIC does not expressly disclose wherein the time density of the PTRS is determined according to an MCS index threshold indicated in a higher layer.
In an analogous art, TS38214 teaches wherein the time density of the PTRS is determined according to an MCS index threshold indicated in a higher layer (Pages 73-74, Section 6.2.3.1: 
Table 6.2.3.1-1: Time density of PT-RS as a function of scheduled MCS
Scheduled MCS
Time density(
    PNG
    media_image1.png
    25
    43
    media_image1.png
    Greyscale
)
IMCS < ptrs-MCS1 
PT-RS is not present
ptrs-MCS1 
    PNG
    media_image2.png
    15
    12
    media_image2.png
    Greyscale
 IMCS < ptrs-MCS2
4
ptrs-MCS2 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS3
2
ptrs-MCS3 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS4
1



The higher layer parameter PTRS-UplinkConfig provides the parameters ptrs-MCSi, i=1,2,3 (threshold values) and with values in 0-29 when MCS Table 5.1.3.1-1 is configured and 0-28 when MCS Table 5.1.3.1-2 is configured, respectively. ptrs-MCS4 is not explicitly configured by higher layers but assumed 29 when MCS Table 5.1.3.1-1 is configured and 28 when MCS Table 5.1.3.1-2 is configured.
If the higher layer parameter PTRS-UplinkConfig indicates that the time density thresholds ptrs-MCSi = ptrs-MCSi+1, then the time density LPTRS of the associated row where both these thresholds appear in Table 6.2.3.1-1 is disabled.
Please see also Pages 14-15 IMCS values in Table 5.1.3.1-1 and Table 5.1.3.1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PTRS determination of TS38214 to PTRS determination method of PANASONIC in order to take the advantage of a method for optimizing PTRS density for uplink channel estimation saving resources for uplink user data.


Regarding claim 7, the claim features being mutatis mutandis of claim 4, is rejected for the same reason as set forth for claim 4.

Regarding claim 8, PANASONIC teaches a base station (Page 2 Section 2: gNB) comprising:
a processor (Page 2 Section 2: gNB) that controls retransmission of an uplink shared channel (Page 3: In our companion contribution on UCI multiplexing [5], we propose that it should be triggered by the additional one bit in DCI (without the reserved IMCS) (indicating from gNB) and the non-reserved IMCS should be indicated in order to determine the modulation order and code rate for UCI transmission. If this is supported, LPT-RS can be determined using this non-reserved IMCS.
Page 4: However, if it is triggered by the reserved IMCS (indicating retransmission indication from gNB, which is common knowledge from 3GPP TS 38.214v15.1.0 Section 6.2.3.1 referring Table 5.1.3.1-2 showing  IMCS > 27 are reserved values) only without the non-reserved IMCS, this reserved one cannot be directly used in the table of LPT-RS. It should be translated into the highest indexed non-reserved IMCS with the same modulation order as the indicated IMCS. And then, the translated IMCS can be used for the LPT-RS decision); and
a receiver (Page 2 Section 2: gNB) that, if the retransmission of the uplink shared channel is performed, receives a phase tracking reference signal (PTRS) whose time density is determined based on whether a modulation and coding scheme (MCS) index is larger than a certain value (Page 3 Section 2.4 PT-RS time density for UCI on PUSCH without UL-SCH
Table 6.2.3.1-1: Time density of PT-RS as a function of scheduled MCS [2]
Scheduled MCS
Time density (
    PNG
    media_image1.png
    25
    43
    media_image1.png
    Greyscale
)
IMCS < ptrs-MCS1 
PT-RS is not present
ptrs-MCS1 
    PNG
    media_image2.png
    15
    12
    media_image2.png
    Greyscale
 IMCS < ptrs-MCS2
4
ptrs-MCS2 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS3
2
ptrs-MCS3 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS4
1


In the previous meetings, how to determine PT-RS time density, LPT-RS (time density of PTRS), for UCI on PUSCH without UL-SCH was discussed.
In our companion contribution on UCI multiplexing [5], we propose that it should be triggered by the additional one bit in DCI (without the reserved IMCS) and the non-reserved IMCS (construed as, if MCS Index is not a reserved value) should be indicated in order to determine the modulation order and code rate for UCI transmission. If this is supported, LPT-RS can be determined using this non-reserved IMCS.
Page 4: However, if it is triggered by the reserved IMCS only (indicating if only  retransmission is indicated by a reserved MCS Index) without the non-reserved IMCS, this reserved one cannot be directly used in the table of LPT-RS. It should be translated into the highest indexed non-reserved IMCS with the same modulation order as the indicated IMCS. And then, the translated IMCS can be used for the LPT-RS decision. (From the above it can be construed that the time density of PTRS is determined based on whether IMCS is a reserved value or larger than a certain value (e.g. IMCS > 27, which is common knowledge from 3GPP TS 38.214v15.1.0 Section 6.2.3.1 referring Table 5.1.3.1-2) or not.

Page 4, Section 2.5 TP on 38.214 for UL PTRS power boosting),
wherein the time density of the PTRS is determined according to an MCS (Page 3 Section 2.4 PT-RS time density for UCI on PUSCH without UL-SCH
Table 6.2.3.1-1: Time density of PT-RS as a function of scheduled MCS [2]
Scheduled MCS
Time density (
    PNG
    media_image1.png
    25
    43
    media_image1.png
    Greyscale
)
IMCS < ptrs-MCS1 
PT-RS is not present
ptrs-MCS1 
    PNG
    media_image2.png
    15
    12
    media_image2.png
    Greyscale
 IMCS < ptrs-MCS2
4
ptrs-MCS2 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS3
2
ptrs-MCS3 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS4
1


).
and
wherein, when a value of the UL-SCH indicator field indicates an uplink shared channel without an uplink data, if the MCS index is larger than the certain value, the time density of the PTRS is determined based on an MCS index notified in an initial transmission which is smaller than or equal to the certain value, and if the MCS index is smaller than or equal to the certain value, the time density of the PTRS is determined based on the MCS index and a correspondence between MCS indices and PTRS time densities (Page 1, Agreements: [RAN1#92]
For UCI-only multiplexed on PUSCH without UL-SCH
Modulation order and code rate are signalled in DCI.
Resource determination following the same principle as UCI multiplexing on PUSCH with UL-SCH.  
FFS: A-CSI only without UL-SCH on PUSCH is triggered explicitly based on adding one bit in DCI

Page 3: In our companion contribution on UCI multiplexing [5], we propose that it should be triggered by the additional one bit in DCI (without the reserved IMCS) and the non-reserved IMCS (construed as, if MCS Index IMCS =< 27, the certain value, which is common knowledge from 3GPP TS 38.214v15.1.0 Section 6.2.3.1 referring Table 5.1.3.1-2) should be indicated in order to determine the modulation order and code rate for UCI transmission. If this is supported, LPT-RS can be determined using this non-reserved IMCS. (construed as teaching if the MCS index is smaller than or equal to the certain value, the time density of the PTRS is determined based on the MCS index and a correspondence between MCS indices and PTRS time densities).
Page 4: However, if it is triggered by the reserved IMCS only (indicating if only  retransmission is indicated by a reserved MCS Index, e.g. IMCS > 27, which is common knowledge from 3GPP TS 38.214v15.1.0 Section 6.2.3.1 referring Table 5.1.3.1-2) without the non-reserved IMCS, this reserved one cannot be directly used in the table of LPT-RS. It should be translated into the highest indexed non-reserved IMCS with the same modulation order as the indicated IMCS. And then, the translated IMCS can be used for the LPT-RS decision. (construed as teaching the time density of the PTRS is determined based on an MCS index notified in an initial transmission which is smaller than or equal to the certain value, based on PANASONIC Page 1 disclosing
Agreements: [RAN1#92] For UCI-only multiplexed on PUSCH without UL-SCH
Modulation order and code rate are signalled in DCI.
Resource determination following the same principle as UCI multiplexing on PUSCH with UL-SCH;
and 3GPP TS 38.214v15.1.0 Page 74 disclosing When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > V, where V = 28 for MCS table 1 and V = 27 for MCS table 2, respectively, the MCS for PT-RS time-density determination is obtained from the DCI for the same transport block in the initial transmission, which is smaller than or equal to V).
PANASONIC does not expressly disclose wherein the time density of the PTRS is determined according to an MCS index threshold indicated in a higher layer.
In an analogous art, TS38214 teaches wherein the time density of the PTRS is determined according to an MCS index threshold indicated in a higher layer (Pages 73-74, Section 6.2.3.1: 
Table 6.2.3.1-1: Time density of PT-RS as a function of scheduled MCS
Scheduled MCS
Time density(
    PNG
    media_image1.png
    25
    43
    media_image1.png
    Greyscale
)
IMCS < ptrs-MCS1 
PT-RS is not present
ptrs-MCS1 
    PNG
    media_image2.png
    15
    12
    media_image2.png
    Greyscale
 IMCS < ptrs-MCS2
4
ptrs-MCS2 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS3
2
ptrs-MCS3 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS4
1



The higher layer parameter PTRS-UplinkConfig provides the parameters ptrs-MCSi, i=1,2,3 (threshold values) and with values in 0-29 when MCS Table 5.1.3.1-1 is configured and 0-28 when MCS Table 5.1.3.1-2 is configured, respectively. ptrs-MCS4 is not explicitly configured by higher layers but assumed 29 when MCS Table 5.1.3.1-1 is configured and 28 when MCS Table 5.1.3.1-2 is configured.
If the higher layer parameter PTRS-UplinkConfig indicates that the time density thresholds ptrs-MCSi = ptrs-MCSi+1, then the time density LPTRS of the associated row where both these thresholds appear in Table 6.2.3.1-1 is disabled.
Please see also Pages 14-15 IMCS values in Table 5.1.3.1-1 and Table 5.1.3.1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PTRS determination of TS38214 to PTRS determination method of PANASONIC in order to take the advantage of a method for optimizing PTRS density for uplink channel estimation saving resources for uplink user data.

Regarding claim 10, PANASONIC teaches a SYSTEM a terminal and a base station (Page 1 Section 1: UE, Page 2 Section 2: gNB) wherein the terminal (Page 1 Section 1: UE) comprises:
a receiver (Page 1 Section 1: UE) of the terminal that receives downlink control information including at least a UL-SCH indicator field (Page 1, Agreements: [RAN1#92]
For UCI-only multiplexed on PUSCH without UL-SCH
Modulation order and code rate are signalled in DCI.
Resource determination following the same principle as UCI multiplexing on PUSCH with UL-SCH.  
FFS: A-CSI only without UL-SCH on PUSCH is triggered explicitly based on adding one bit in DCI
Page 3: In UL control session, how to trigger UCI on PUSCH without UL-SCH is not concluded yet.

In our companion contribution on UCI multiplexing [5], we propose that it should be triggered by the additional one bit in DCI (without the reserved IMCS) and the non-reserved IMCS should be indicated.
However, if it is triggered by the reserved IMCS only without the non-reserved IMCS ,   indicating a 1-bit indicator in DCI with reserved IMCS as well);
a processor (Page 1 Section 1: UE) that, if retransmission of an uplink shared channel is performed, determines a time density of a phase tracking reference signal (PTRS) based on whether a modulation and coding scheme (MCS) index is larger than a certain value (Page 3: In the previous meetings, how to determine PT-RS time density, LPT-RS (time density of PTRS), for UCI on PUSCH without UL-SCH was discussed.
In our companion contribution on UCI multiplexing [5], we propose that it should be triggered by the additional one bit in DCI (without the reserved IMCS) and the non-reserved IMCS (construed as, if MCS Index is not a reserved value) should be indicated in order to determine the modulation order and code rate for UCI transmission. If this is supported, LPT-RS can be determined using this non-reserved IMCS.
Page 4: However, if it is triggered by the reserved IMCS only (indicating if only  retransmission is indicated by a reserved MCS Index) without the non-reserved IMCS, this reserved one cannot be directly used in the table of LPT-RS. It should be translated into the highest indexed non-reserved IMCS with the same modulation order as the indicated IMCS. And then, the translated IMCS can be used for the LPT-RS decision. (From the above it can be construed that the time density of PTRS is determined based on whether IMCS is a reserved value or larger than a certain value (e.g. IMCS > 27, which is common knowledge from 3GPP TS 38.214v15.1.0 Section 6.2.3.1 referring Table 5.1.3.1-2) or not); and
a transmitter (Page 1 Section 1: UE) that transmits the PTRS, wherein the time density of the PTRS is determined according to an MCS (Page 3 Section 2.4 PT-RS time density for UCI on PUSCH without UL-SCH
Table 6.2.3.1-1: Time density of PT-RS as a function of scheduled MCS [2]
Scheduled MCS
Time density (
    PNG
    media_image1.png
    25
    43
    media_image1.png
    Greyscale
)
IMCS < ptrs-MCS1 
PT-RS is not present
ptrs-MCS1 
    PNG
    media_image2.png
    15
    12
    media_image2.png
    Greyscale
 IMCS < ptrs-MCS2
4
ptrs-MCS2 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS3
2
ptrs-MCS3 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS4
1


 
Page 4, Section 2.5 TP on 38.214 for UL PTRS power boosting), and
wherein, when a value of the UL-SCH indicator field indicates an uplink shared channel without an uplink data, if the MCS index is larger than the certain value, the time density of the PTRS is determined based on an MCS index notified in an initial transmission which is smaller than or equal to the certain value, and if the MCS index is smaller than or equal to the certain value, the time density of the PTRS is determined based on the MCS index and a correspondence between MCS indices and PTRS time densities (Page 1, Agreements: [RAN1#92]
For UCI-only multiplexed on PUSCH without UL-SCH
Modulation order and code rate are signalled in DCI.
Resource determination following the same principle as UCI multiplexing on PUSCH with UL-SCH.  
FFS: A-CSI only without UL-SCH on PUSCH is triggered explicitly based on adding one bit in DCI

Page 3: In our companion contribution on UCI multiplexing [5], we propose that it should be triggered by the additional one bit in DCI (without the reserved IMCS) and the non-reserved IMCS (construed as, if MCS Index IMCS =< 27, the certain value, which is common knowledge from 3GPP TS 38.214v15.1.0 Section 6.2.3.1 referring Table 5.1.3.1-2) should be indicated in order to determine the modulation order and code rate for UCI transmission. If this is supported, LPT-RS can be determined using this non-reserved IMCS. (construed as teaching if the MCS index is smaller than or equal to the certain value, the time density of the PTRS is determined based on the MCS index and a correspondence between MCS indices and PTRS time densities).
Page 4: However, if it is triggered by the reserved IMCS only (indicating if only  retransmission is indicated by a reserved MCS Index, e.g. IMCS > 27, which is common knowledge from 3GPP TS 38.214v15.1.0 Section 6.2.3.1 referring Table 5.1.3.1-2) without the non-reserved IMCS, this reserved one cannot be directly used in the table of LPT-RS. It should be translated into the highest indexed non-reserved IMCS with the same modulation order as the indicated IMCS. And then, the translated IMCS can be used for the LPT-RS decision. (construed as teaching the time density of the PTRS is determined based on an MCS index notified in an initial transmission which is smaller than or equal to the certain value, based on PANASONIC Page 1 disclosing
Agreements: [RAN1#92] For UCI-only multiplexed on PUSCH without UL-SCH
Modulation order and code rate are signalled in DCI.
Resource determination following the same principle as UCI multiplexing on PUSCH with UL-SCH;
and 3GPP TS 38.214v15.1.0 Page 74 disclosing When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > V, where V = 28 for MCS table 1 and V = 27 for MCS table 2, respectively, the MCS for PT-RS time-density determination is obtained from the DCI for the same transport block in the initial transmission, which is smaller than or equal to V), and 
the base station (Page 2 Section 2: gNB) comprising:
a transmitter (Page 2 Section 2: gNB) that transmits downlink control information including at least a UL-SCH indicator field (Page 1, Agreements: [RAN1#92]
For UCI-only multiplexed on PUSCH without UL-SCH
Modulation order and code rate are signalled in DCI.
Resource determination following the same principle as UCI multiplexing on PUSCH with UL-SCH.  
FFS: A-CSI only without UL-SCH on PUSCH is triggered explicitly based on adding one bit in DCI
Page 3: In UL control session, how to trigger UCI on PUSCH without UL-SCH is not concluded yet.

In our companion contribution on UCI multiplexing [5], we propose that it should be triggered by the additional one bit in DCI (without the reserved IMCS) and the non-reserved IMCS should be indicated.
However, if it is triggered by the reserved IMCS only without the non-reserved IMCS ,   indicating a 1-bit indicator in DCI with reserved IMCS as well);
a processor (Page 2 Section 2: gNB) that controls retransmission of an uplink shared channel (Page 3: In our companion contribution on UCI multiplexing [5], we propose that it should be triggered by the additional one bit in DCI (without the reserved IMCS) (indicating from gNB) and the non-reserved IMCS should be indicated in order to determine the modulation order and code rate for UCI transmission. If this is supported, LPT-RS can be determined using this non-reserved IMCS.
Page 4: However, if it is triggered by the reserved IMCS (indicating retransmission indication from gNB, which is common knowledge from 3GPP TS 38.214v15.1.0 Section 6.2.3.1 referring Table 5.1.3.1-2) only without the non-reserved IMCS, this reserved one cannot be directly used in the table of LPT-RS. It should be translated into the highest indexed non-reserved IMCS with the same modulation order as the indicated IMCS. And then, the translated IMCS can be used for the LPT-RS decision); and
a receiver (Page 2 Section 2: gNB) of the base station that, if the retransmission of the uplink shared channel is performed, receives a PTRS whose time density is determined based on whether the MCS index is larger than a certain value (Page 3 Section 2.4 PT-RS time density for UCI on PUSCH without UL-SCH
Table 6.2.3.1-1: Time density of PT-RS as a function of scheduled MCS [2]
Scheduled MCS
Time density (
    PNG
    media_image1.png
    25
    43
    media_image1.png
    Greyscale
)
IMCS < ptrs-MCS1 
PT-RS is not present
ptrs-MCS1 
    PNG
    media_image2.png
    15
    12
    media_image2.png
    Greyscale
 IMCS < ptrs-MCS2
4
ptrs-MCS2 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS3
2
ptrs-MCS3 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS4
1


In the previous meetings, how to determine PT-RS time density, LPT-RS (time density of PTRS), for UCI on PUSCH without UL-SCH was discussed.
In our companion contribution on UCI multiplexing [5], we propose that it should be triggered by the additional one bit in DCI (without the reserved IMCS) and the non-reserved IMCS (construed as, if MCS Index is not a reserved value) should be indicated in order to determine the modulation order and code rate for UCI transmission. If this is supported, LPT-RS can be determined using this non-reserved IMCS.
Page 4: However, if it is triggered by the reserved IMCS only (indicating if only  retransmission is indicated by a reserved MCS Index) without the non-reserved IMCS, this reserved one cannot be directly used in the table of LPT-RS. It should be translated into the highest indexed non-reserved IMCS with the same modulation order as the indicated IMCS. And then, the translated IMCS can be used for the LPT-RS decision. (From the above it can be construed that the time density of PTRS is determined based on whether IMCS is a reserved value or larger than a certain value (e.g. IMCS > 27, which is common knowledge from 3GPP TS 38.214v15.1.0 Section 6.2.3.1 referring Table 5.1.3.1-2) or not.

Page 4, Section 2.5 TP on 38.214 for UL PTRS power boosting),

PANASONIC does not expressly disclose wherein the time density of the PTRS is determined according to an MCS index threshold indicated in a higher layer.
In an analogous art, TS38214 teaches wherein the time density of the PTRS is determined according to an MCS index threshold indicated in a higher layer (Pages 73-74, Section 6.2.3.1: 
Table 6.2.3.1-1: Time density of PT-RS as a function of scheduled MCS
Scheduled MCS
Time density(
    PNG
    media_image1.png
    25
    43
    media_image1.png
    Greyscale
)
IMCS < ptrs-MCS1 
PT-RS is not present
ptrs-MCS1 
    PNG
    media_image2.png
    15
    12
    media_image2.png
    Greyscale
 IMCS < ptrs-MCS2
4
ptrs-MCS2 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS3
2
ptrs-MCS3 
    PNG
    media_image3.png
    15
    12
    media_image3.png
    Greyscale
 IMCS < ptrs-MCS4
1



The higher layer parameter PTRS-UplinkConfig provides the parameters ptrs-MCSi, i=1,2,3 (threshold values) and with values in 0-29 when MCS Table 5.1.3.1-1 is configured and 0-28 when MCS Table 5.1.3.1-2 is configured, respectively. ptrs-MCS4 is not explicitly configured by higher layers but assumed 29 when MCS Table 5.1.3.1-1 is configured and 28 when MCS Table 5.1.3.1-2 is configured.
If the higher layer parameter PTRS-UplinkConfig indicates that the time density thresholds ptrs-MCSi = ptrs-MCSi+1, then the time density LPTRS of the associated row where both these thresholds appear in Table 6.2.3.1-1 is disabled.
Please see also Pages 14-15 IMCS values in Table 5.1.3.1-1 and Table 5.1.3.1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PTRS determination of TS38214 to PTRS determination method of PANASONIC in order to take the advantage of a method for optimizing PTRS density for uplink channel estimation saving resources for uplink user data.



Regarding claim 11, PANASONIC, in view of TS38214, teaches the terminal according to claim 4, wherein the processer determines that retransmission is performed based on a field indicated in downlink control information (Page 1, Agreements: [RAN1#92]
For UCI-only multiplexed on PUSCH without UL-SCH
Modulation order and code rate are signalled in DCI.
Resource determination following the same principle as UCI multiplexing on PUSCH with UL-SCH.  
FFS: A-CSI only without UL-SCH on PUSCH is triggered explicitly based on adding one bit in DCI

Page 3: In our companion contribution on UCI multiplexing [5], we propose that it should be triggered by the additional one bit in DCI (without the reserved IMCS) and the non-reserved IMCS (construed as, if MCS Index IMCS =< 27, the certain value, which is common knowledge from 3GPP TS 38.214v15.1.0 Section 6.2.3.1 referring Table 5.1.3.1-2) should be indicated in order to determine the modulation order and code rate for UCI transmission. If this is supported, LPT-RS can be determined using this non-reserved IMCS. (construed as teaching if the MCS index is smaller than or equal to the certain value, the time density of the PTRS is determined based on the MCS index and a correspondence between MCS indices and PTRS time densities).
Page 4: However, if it is triggered by the reserved IMCS only (indicating if only  retransmission is indicated by a reserved MCS Index, e.g. IMCS > 27, which is common knowledge from 3GPP TS 38.214v15.1.0 Section 6.2.3.1 referring Table 5.1.3.1-2) without the non-reserved IMCS, this reserved one cannot be directly used in the table of LPT-RS. It should be translated into the highest indexed non-reserved IMCS with the same modulation order as the indicated IMCS. And then, the translated IMCS can be used for the LPT-RS decision. (construed as teaching the time density of the PTRS is determined based on an MCS index notified in an initial transmission which is smaller than or equal to the certain value, based on PANASONIC Page 1 disclosing
Agreements: [RAN1#92] For UCI-only multiplexed on PUSCH without UL-SCH
Modulation order and code rate are signalled in DCI.
Resource determination following the same principle as UCI multiplexing on PUSCH with UL-SCH;
and 3GPP TS 38.214v15.1.0 Page 74 disclosing When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > V, where V = 28 for MCS table 1 and V = 27 for MCS table 2, respectively, the MCS for PT-RS time-density determination is obtained from the DCI for the same transport block in the initial transmission, which is smaller than or equal to V).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhang et al. (US 20190140729 A1) describing PHASE TRACKING REFERENCE SIGNAL (PT-RS) POWER BOOSTING


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413